Citation Nr: 0900363	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-06 680	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for fracture of the 
mandible.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from January 1960 to June 
1963.

This appeal arises from an August 2003 rating decision issued 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO).  This case was previously before the Board in 
November 2005, and was remanded for additional development 
and readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Unfortunately, here, VA has not fulfilled this duty to notify 
the veteran under the VCAA.  A remand is therefore required 
to cure this procedural due process defect.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

More recently, the U.S. Court of Appeals for Veterans Claims 
concluded that, for an increased rating claim, VCAA notice 
should include notice that evidence of increased severity of 
the disorder or of greater interference with work or 
activities of daily life is required to support a claim for 
increased evaluation; that it include at least general notice 
of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following action:

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should fulfill all 
notification and development action 
required by the Veterans Claim 
Assistance Act of 2000 with regard to 
the claim for fracture of the mandible, 
such as providing the veteran with 
updated notice of what evidence has 
been received and not received by VA, 
as well as who has the duty to request 
evidence, and what development must be 
undertaken by VA in accordance with 
applicable case law.  See generally 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159.  

The AMC/RO should also ensure that its 
letter meets the requirements of 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  In particular, the AMC/RO 
must provide at least general notice of 
all possible diagnostic codes under 
which the veteran's mandible fracture 
residuals may be rated under 38 C.F.R. 
§ 4.150.  The notice should also 
explain that if the diagnostic code 
under which the disability is rated 
contains criteria necessary for 
entitlement to a higher disability 
rating that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
employment and daily life (such as a 
specific measurement or test result), 
VA must provide at least general notice 
of that requirement.  Such notice must 
also provide examples of the types of 
medical and lay evidence that the 
veteran may submit (or ask VA to 
obtain) that are relevant to 
establishing entitlement to increased 
compensation.

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




